 

Case 3:19-cv-01878-JFS Document 55. Filed 09/15/20 Page 1 of 2°

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

‘SEAN ESSINGTON, Administrator ao ris SEO
of the Estate of DAVID | | sp o} Jf 5 22
oN . ER 20
ESSINGTON, deceased, .
Plaintiff, — | CIVIL ACTION NO. 3: 19- ow oie

ve (SAPORITO, M.J.)

MONROE COUNTY TRANSIT
AUTHORITY, et al.,

“Defendants,

 

AMENDED ORDER

_ AND NOW, this pst ~ day of September, 2020, in accordance

 

ie

"y
Ne gE

| with the accompanying Memorandum, IT Is HEREBY ORDERED. |

THAT:

1. | Defendant Monroe County Transit Authority's Motion to
Dismiss Pursuant to F. R. C.P. 12(b)(6) (Doc. 16) is GRANTED in part
and DENIED in part as moot;

2. The Rule 12(b)(6) Motion to. Dismiss of the Defendant, A

- Pocono Country Place Property Owners Association, Inc. (Doc. 15) is |

DENIED as moot;

8. The plaintiff s § 1983 claim, set forth in Count I of the
 

Case 3:19-cv-01878-JFS Document 55 Filed 09/15/20 Page 2 of 2

complaint (Doc. 1), is DISMISSED for failure to state a claim upon which
relief can be granted, pursuant to Rule 12(b)(6) of the Federal Rules of © |
Civil Procedure; a
| 4. The plaintiffs state-law claims, set forth in Counts II through

‘VII of the complaint (Doe. dD, are DISMISSED without prejudice
pursuant to 28 U.S.C: § 1367(c)(3); - a 2
| | 5. 7 The plaintiff may file an amended complaint within twenty-
one (21) days after the date of this Order; and |

6. Tt an amended complaint is not timely filed, dismissal of the
§ 1983 claim (Count I) shall be with prejudice and. the Clerk shall inal |

this case as CLOSED.

GOSEPH F.SAPORITO, SX

United States Magistrate Judge —
